 



EXHIBIT 10.23

PLUMTREE SOFTWARE, INC.

2005 EMPLOYEE BONUS PLAN

1. EFFECTIVE DATE; PURPOSE OF THE PLAN

     1.1 Effective Date. Plumtree Software, Inc. and its wholly-owned
subsidiaries (the “Company”) adopted the 2005 Employee Bonus Plan (the “Plan”)
effective as of January 1, 2005.

     1.2 Purpose. The purpose of the Plan is to increase stockholder value and
promote the success of the Company by ensuring that the efforts of key employees
are aligned with Company strategy and vision. By providing incentive
compensation for key employees, the Plan will enable the Company to attract,
retain and reward critical skills and high performing employees, thereby
leveraging and sustaining the Company’s competitive advantages.

2. ADMINISTRATION OF THE PLAN

     2.1 Administrator. The Plan will be administered by the Company’s Board of
Directors (the “Board,” and the “Plan Administrator”); provided, however, that
the Board may delegate to any officer or officers of the Company the
responsibility (in whole or in part) for Plan administration.

     2.2 Powers of the Administrator. The interpretation and construction of the
Plan and the adoption of rules and regulations for administering the Plan will
be made by the Plan Administrator. The Plan Administrator will have all powers
and discretion necessary or appropriate to administer the Plan and to control
its operation, including, but not limited to, the power to (1) determine which
employees will be granted bonuses, (2) prescribe the applicable period, terms
and conditions of bonuses, (3) interpret the Plan and the bonuses, (4) adopt
rules for the administration, interpretation and application of the Plan as are
consistent therewith, and (5) interpret, amend or revoke any such rules.
Decisions of the Plan Administrator will be final and binding on all parties who
have an interest in the Plan.

     2.3 Modification, Suspension and Termination. The Company reserves the
right to modify, amend, suspend or terminate the Plan at any time and for any
reason. The amendment, suspension or termination of the Plan will not, without
the consent of any participant, alter or impair any rights or obligations under
any bonus already earned. No bonus may be awarded during any period of
suspension or after termination of the Plan.

3. DETERMINATION OF PARTICIPANTS

     3.1 Eligible Individuals. An individual employed by the Company who has
been notified by the Company’s HR department will be eligible to participate in
the Plan. Notwithstanding the foregoing, an individual will not be eligible to
participate in the Plan if the individual is on another incentive compensation
plan (including, but not limited to, a Company sales commission plan).
Individuals designated as participants will be referred to as “Participants.”

     3.2 Termination of Employee Status. For purposes of the Plan, and unless
otherwise determined by the Plan Administrator at its discretion, an individual
will be considered an employee for so long as such individual remains employed,
on a full-time basis by the Company.

4. DETERMINATION OF AWARDS

     4.1 Amount of Target Bonus. The Plan Administrator will determine each
Participant’s target bonus; provided, however, that the total amount of all
target bonuses may not exceed an amount determined by the Plan Administrator.

     4.2 Performance Goals. A portion (as determined by Plan Administrator) of a
target bonus will be earned by achieving individual or team goals (the
“Individual Performance Portion”). The remaining portion of a target bonus will
be earned if the Company meets Company-specific performance objectives (the
“Company Performance Portion”). The allocation of the target bonus among the
Individual Performance Portion and Company Performance Portion may be
established by the Plan Administrator for all eligible Participants or
individually for certain Participants.

          (a) Individual Performance Portion. Every Participant will develop and
establish quarterly goals in conjunction with the Participant’s manager. The
goals, recommended to be between three and five in number, must be approved by
the Participant’s manager, who will assign relative weights to each goal.

          (b) Company Performance Portion. Annual or semi-annual Company goals,
based on revenue and earnings and other criteria as may be determined by the
Plan Administrator will be set by the Plan Administrator; provided, however,
that no Company goal will be deemed achieved if pro-forma earnings per share is
less than an amount set by the Company at the beginning of each year. Company
goals may be amended or modified at any time (including the minimum threshold on
earnings).

5. PAYMENT OF AWARDS

     5.1 Individual Performance Portion. The Individual Performance Portion of a
target bonus will be earned on a quarterly basis, based on the Participant’s
achievement of his or her specified goals and the weightings assigned to each
goal. A Participant must achieve a weighted average of at least 50% of his or
her quarterly goals, as determined by and in the discretion of the Participant’s
manager, or as otherwise determined by the Plan Administrator, to earn a
payment. A Participant may earn no more than 100% of the Individual Performance
Portion of his or her target bonus as a result of meeting or exceeding
individual goals.

     5.2 Company Performance Portion. The Company Performance Portion of a
target bonus will be earned on an annual or semi-annual basis, subject to the
Company meeting the performance criteria established by the Plan Administrator
pursuant to Section 4.2(b). A Participant may be entitled to payments in excess
of target bonus amounts if the Company’s performance exceeds targets. A
Participant must average at least a 50% rating with respect to his or her
individual goals, or as otherwise determined by the Plan Administrator (over the
course of the annual or semi-annual Company performance period) to be eligible
to receive the Company Performance Portion.

     5.3 Pro-Rata Eligibility. Participants who become eligible during a quarter
must be employed for at least two (2) months during the quarter to receive a
quarterly bonus. Quarterly bonuses (the Individual Performance Portion) will be
pro-rated based on the amount of time the Participant was bonus-eligible during
the quarter. In addition, Participants who become eligible during the annual or
semi-annual period during which Company performance is measured must have been
an eligible individual for at least three (3) months prior to the end of the
semi-annual period to receive an semi-annual bonus and for at least six
(6) months prior to the end of the annual period to receive and annual bonus.
Annual or semi-annual bonuses (the Company Performance Portion) will be
pro-rated based on the amount of time the Participant was bonus-eligible during
the applicable period.

 



--------------------------------------------------------------------------------



 



     5.4 Timing and Form of Payment. Bonuses will be paid as soon as
administratively practicable after the end of the applicable period (quarterly,
semi-annually, or annually). A Participant must be employed on the last day of
the applicable period to receive a payment. Payment will be made by payroll
check, which is separate from the Participant’s regular payroll check, and will
be subject to applicable federal, state and local tax withholding.
Notwithstanding anything in the Plan to the contrary, the Plan Administrator, in
its sole discretion, may decide at any time and for any reason, on a
per-Participant basis, that bonuses may be reduced or no bonuses will be paid.

6. GENERAL PROVISIONS

     6.1 Funding Obligations. No amounts awarded or accrued under this Plan will
actually be funded, set aside or otherwise segregated prior to payment. The
obligation to pay bonuses will at all times be an unfunded and unsecured
obligation of the Company. Participants will have the status of general
creditors and may look solely to the general assets of the Company for the
payment of their bonuses.

     6.2 Transferability. No Participant will have the right to alienate, pledge
or encumber his or her interest in this Plan, and such interest will not (to the
extent permitted by law) be subject in any way to the claims of the
Participant’s creditors or to attachment, execution or other process of law.

     6.3 Beneficiaries. A Participant may designate a beneficiary to receive any
bonuses earned up to the time of death. If such designation is not made, the
beneficiary named for regular employee benefit plans will be deemed to be the
name beneficiary.

     6.4 Continuing Employment Status. Neither the action of the Company in
establishing the Plan, nor any action taken under the Plan by the Plan
Administrator, nor any provision of the Plan itself will be construed to grant
any Participant the right to remain in the employ of the Company for any period
of specific duration. Each eligible employee will remain an “at-will” employee,
which means that either such eligible employee or the Company may terminate the
employment relationship at any time for any reason, with or without cause.

     6.5 Integration. The Plan will be the full and complete agreement between
the eligible employees and the Company on the terms described herein.

     6.6 Validity. In the event any provision of the Plan is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.

     6.7 Applicable Law. The granting of bonuses under the Plan will be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. The
Plan and all bonuses will be construed in accordance with and governed by the
laws of the State of California, without regard to the conflict of law
provisions.

 